Citation Nr: 0909833	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to an effective date earlier than September 
23, 2002 for the grant of separate 20 percent ratings for 
radiculopathy of the right and left lower extremities.

2.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for the associated 
radiculopathy of the right lower extremity, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for the associated 
radiculopathy of the left lower extremity, currently 
evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005, May 2006, and September 
2006 rating actions of the Department of Veterans Affairs 
Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The neurologic manifestations of intervertebral disc 
syndrome were first noted after September 2002, and 
testicular pain complaints not linked to the veteran's back 
complaints prior to 2003.  

2.  The Veteran's service-connected low back disability is 
productive of forward flexion greater than 30 degrees, 
painful motion, associated mild weakness in the bilateral 
lower extremities; he does not have ankylosis or episodes of 
incapacitation.

3.  The Veteran's associated radiculopathy of the right lower 
extremity is "moderate."

4.  The Veteran's associated radiculopathy of the left lower 
extremity is "moderate."

5.  The Veteran's service-connected disabilities are 
degenerative disc disease of the lumbar spine, rated 20 
percent, and radiculopathy of the right and left lower 
extremities, separately rated 20 percent.

6.  The Veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
23, 2002, for the grant of separate 20 percent ratings for 
the associated radiculopathy of the right and left lower 
extremities are not met.  38 U.S.C.A. §§  5101, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

2.  The criteria for a rating in excess of 20 percent for 
service-connected low back disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5237, 5243 
(2008).

3.  The criteria for a rating in excess of 20 percent for the 
associated radiculopathy of the right lower extremity are not 
met.  §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.71a, 4.124a, Diagnostic Codes 5237, 
5243 (2008).

4.  The criteria for a rating in excess of 20 percent for the 
associated radiculopathy of the left lower extremity are not 
met.  §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.71a, 4.124a, Diagnostic Codes 5237, 
5243 (2008).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) & (b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case or Supplemental Statement of the Case.  

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

With respect to the TDIU claim, the foregoing notice 
requirements were satisfied by a March 2006 letter.  In 
addition, following the letter, the September 2006 Statement 
of the Case was issued, which provided the Veteran with an 
additional 60 days to submit more evidence.  The Veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in an August 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the earlier effective date claim, the Board notes 
that The United States Court of Appeals of the Federal 
Circuit has held that once the underlying claim is granted, 
further notice as to downstream questions, such as the 
disability rating and effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any 
event, as mentioned above, the Veteran was informed of the 
law and regulations governing the assignment of disability 
ratings and effective dates in an August 2006 letter.  

As to the increased rating claims on appeal, the above notice 
requirements were satisfied by August 2006 and May 2009 
letters, the later of which specifically provided notice 
pursuant to Vazquez-Flores.  The Board notes that the 
Veteran's claims were not readjudicated in a Supplemental 
Statement of the Case following the May 2009 letter.  
However, the Veteran has demonstrated familiarity with what 
is necessary to substantiate his increased rating claims.  He 
underwent a VA examination and also testified at a Travel 
Board hearing in June 2008 as to the affect his service-
connected low back disability and associated radiculopathy 
has on his employment and daily life.  Additionally, the 
Veteran is represented by an organization that is intimately 
familiar with his case and what is necessary to substantiate 
his claim on appeal.  Therefore, the Board is confident that 
any notice deficiencies do not affect the essential fairness 
of the adjudication, and the presumption of prejudice is 
rebutted.  For this reason, no further action is required 
regarding the duty to notify.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

Further, the Veteran has been accorded a VA examination 
pertinent to his increased rating claims on appeal.  With 
respect to the TDIU claim, the record reflects that the 
Veteran did not report to the pertinent VA examination, which 
was scheduled in August 2006.  The law provides that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  In any event, 
as will be discussed in the following decision, the Veteran 
is currently employed, and there is no evidence to suggest 
that his service-connected disabilities prevent him from 
securing and following some type of substantially gainful 
employment.  Thus, a remand to accord the Veteran an 
opportunity to undergo VA examinations that specifically 
address this issue is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  
II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than September 23, 2002 for the grant of separate 20 
percent ratings for radiculopathy of the right 
and left lower extremities associated with his service-
connected low back disability.  Specifically, he contends 
that the grant of separate 20 percent ratings should be 
effective from the date of his claim for an increased rating 
for his back disability, which was received on March 21, 
2001.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400(o)(2) (2008).  

The record reflects that in March 2005, the Veteran was 
awarded separate 20 percent ratings under Diagnostic Code 
8520 for radiculopathy of the right lower extremity and left 
lower extremity, to include testicular pain, effective from 
September 26, 2003.  However, in December 2005, the RO 
granted a retroactive increased evaluation of 20 percent, 
effective from September 23, 2002.

The grant of separate 20 percent ratings for radiculopathy of 
the Veteran's right and left lower extremities is consistent 
with the first amendment to the criteria for rating 
intervertebral disc syndrome that became effective in 
September 2002, and which provided that neurologic 
manifestations are to be evaluated separately under the most 
appropriate neurologic diagnostic code or codes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002).  

While the Veteran asserts that the effective date for the 
grant of separate 20 percent ratings for radiculopathy of the 
right and left lower extremities should be the date of his 
March 2001 increased rating claim, this date is inconsistent 
with the law and regulations concerning effective dates for 
award of compensation.  As discussed above, it is the later 
of the date of claim or date entitlement arose.  Here, 
medical records dated in October 2001 (VA examination report) 
show the Veteran's sensation to be intact; a private 
physician's report dated in December 2001, make no reference 
to radiculopathy or disc disease; and the December 2002 VA 
examination report specifically noted an absence of 
radiculopathy with X-rays interpreted as being negative.  
Likewise, it is not until July 2003, that a urologist 
suggests the Veteran's complaints of testicular pain are 
associated in some way with his back pain complaints.  Thus, 
since the medical records do not show the presence of right 
and left radiculopathy prior to September 2002, or suggest a 
link between testicular pain and back disability prior to 
September 2002, a basis upon which to establish an effective 
date for the award of compensation for that disability prior 
to September 2002 has not been presented.  

Accordingly, the Board finds that entitlement to an effective 
date earlier than September 23, 2002 for the grant of 
separate 20 percent ratings for radiculopathy of the right 
and left lower extremities is not warranted.  The appeal is 
denied.

B.  Increased Rating 

Historically, the RO granted service connection for 
mechanical low back pain in a January 2000 rating decision 
and assigned a 10 percent rating.  In July 2003, the RO 
increased the rating to 20 percent.  Additionally, in March 
2005, the Veteran was awarded separate 20 percent ratings for 
radiculopathy of the right and left lower extremities 
associated with the Veteran's low back disability.  In 
January 2006, the Veteran filed a notice of disagreement as 
to the effective date of the grant of separate 20 percent 
ratings for radiculopathy; he also filed a claim for an 
increased rating of his service-connected low back 
disability.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 and Supp 2007); 38 C.F.R. 
§ 3.400(o)(2) (2008).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected low back disability was 
initially evaluated under Diagnostic Code 5295 (pertaining to 
lumbosacral strain).  VA revised the criteria for diagnosing 
and evaluating diseases and injuries of the spine set forth 
in 38 C.F.R. § 4.71a.  This revision, effective September 26, 
2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51443 (August 27, 
2003).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula for Diseases and Injuries of the Spine 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2008).

Additionally, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).  

With respect to any neurological manifestations, Diagnostic 
Code 8520 pertains to paralysis of the sciatic nerve.  Under 
this Diagnostic Code, complete paralysis, where the foot 
dangles and drops, no active movement is possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost, is assigned an 80 percent rating.  Incomplete 
paralysis that is mild is assigned a 10 percent rating.  
Moderate incomplete paralysis is assigned a 20 percent 
rating, moderately severe incomplete paralysis is assigned a 
40 percent rating, and severe, incomplete paralysis of the 
sciatic nerve, with marked muscle atrophy is assigned a 60 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 850 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).

If it is shown there is intervertebral disc syndrome (e.g., 
disc disease), such condition (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under  38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Note (6). 

Intervertebral disc syndrome warrants a 10 percent disability 
rating when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician and treatment by a 
physician."  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2008).  

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 20 percent.  
During a March 2007 VA examination, the Veteran reported that 
his low back disability does not result in incapacitation.  
In the substantive appeal which was received by the RO in 
October 2007, the Veteran stated that he was six weeks into a 
severe episode, and that he had a previous episode of about 
the same duration in the past six months.  At his June 2008 
Travel Board hearing, the Veteran reported experiencing 
severe episodes of back pain during which he could not really 
move at all from one to three weeks.  However, there is no 
record of him having been prescribed bed rest by a doctor for 
his low back disability.  Without evidence of prescribed bed 
rest, a rating under the criteria for incapacitating episodes 
is inappropriate and provide no basis for a higher rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence supports continuing the 20 percent rating for the 
Veteran's orthopedic manifestations, and also the 20 percent 
separate ratings for the associated neurological 
manifestations.

In assigning a 20 percent rating for the orthopedic 
manifestations, the March 2007 VA examination report shows 
forward flexion of the thoracolumbar spine of 60 degrees, 
with pain at 40 degrees, extension of 24 degrees with pain, 
right lateral flexion of 18 degrees with pain, left lateral 
flexion of 22 degrees with pain, and right and left rotation 
of 20 degrees with pain.  The examiner noted additional 
limitation of motion on repetitive use by zero degrees due to 
pain, and noted no weakness, fatigability or incoordination 
on repetitive use.  The examiner found gait and posture to be 
within normal limits.  There was no evidence of radiating 
pain on movement, muscle spasm, tenderness, or ankylosis, but 
the examiner noted positive straight leg raising test 
bilaterally.  

Based on the Veteran's degree of flexion, he does not meet 
the criteria for a higher 40 percent rating for his 
orthopedic manifestations.  Even considering the additional 
limitation of motion on repetitive use due to pain, such was 
found to be a negligible zero degrees, and did not limit his 
flexion to 30 degrees or less.  As such, a higher 40 percent 
rating based additional limitation of motion due to pain is 
not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  Further, no ankylosis was found.  

Accordingly, the Board finds that the evidence does not 
support a rating in excess of 20 percent for the orthopedic 
manifestations of the Veteran's service-connected low back 
disability.

With respect to the neurological manifestations, the Board 
also finds that separate ratings in excess of 20 percent are 
not warranted.  In the instant case, a September 2006 private 
treatment record reflects sciatica or hip pathology.  At the 
March 2007 VA examination, the Veteran reported weakness with 
physical activity and burning in the legs and feet.  Physical 
examination showed mild motor weakness (ranging from 3/5 to 
4/5) of the hips, knees, and thighs bilaterally, indicating 
intervertebral disc syndrome.  Lower extremity reflexes 
revealed knee jerk 2+ and ankle jerk 2+ bilaterally.  The 
examiner noted that the most likely peripheral nerve is the 
sciatic nerve, and that the intervertebral disc syndrome does 
not cause any bowel, bladder, or erectile dysfunction.  

Based on the foregoing evidence, the Veteran's neurologic 
manifestations are at most moderate in degree, warranting 
only separate 20 percent ratings under Diagnostic Code 8520.

For these reasons, the Board finds that the evidence does not 
support a rating higher than 20 percent for the Veteran's low 
back disability or separate ratings higher than 20 percent 
for the neurologic manifestations affecting his lower 
extremities.  There is no basis to stage his ratings under 
Hart as the symptoms of the Veteran's low back condition 
appear to have remained relatively consistent throughout the 
appeal period.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although the Veteran has reported that his back 
disability impacts his occupational tasks, he continues to be 
employed.  Neither does the evidence show that the Veteran 
has had frequent periods of hospitalization that has 
interfered with his employment or daily life.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the Veteran's claim for extraschedular 
consideration.

C.  TDIU

The Veteran contends that his service-connected disabilities 
prevent him from securing or following substantially gainful 
employment.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a Veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The Veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non service-connected disabilities nor his 
advancing age may be considered.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been awarded service connection for 
degenerative disc disease with limitation of function of the 
low back, rated as 20 percent disabling, and radiculopathy of 
the right and left lower extremities, separately rated as 20 
percent disabling.  The combined disability rating is 
50 percent.  As such, he does not meet the schedular criteria 
for an award of a TDIU.

However, a Veteran can still be awarded a total disability 
evaluation if it is established by the evidence of record 
that service-connected disabilities have rendered the Veteran 
unable to secure and follow substantially gainful employment. 
If this is established, the case is to be sent to the 
Director of Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 
3.341(a),and 4.16(b).  

In this case, none of the evidence of record supports the 
Veteran's contention that he is rendered unemployable solely 
due to his service-connected disabilities.  Importantly, at 
his June 2008 hearing, the Veteran stated that he had been 
employed as a salesperson at Wal-Mart since October 2007.  He 
stated that he does not have to lift heavy objects, and he 
wears his back brace and is careful about what he does.  He 
stated that despite his back pain he does not miss work 
because he will get fired.  While he reported previous 
periods of unemployment due to his back disability, the 
evidence does not reflect that his service-connected 
disabilities prevented him from securing and following 
substantially gainful employment.  The record reflects that 
the Veteran was a music store manager from June 2004 to May 
2005, and that during that time, his employer made 
accommodations for his back condition, including allowing him 
to work from home.  Apparently, the only reason that job 
ended was that the store closed.  

While the Veteran's contentions have been carefully and 
sympathetically considered, a grant of a total disability 
rating based upon individual unemployability is not warranted 
because the Veteran's service connected disabilities are not 
shown to prevent him from securing and following a 
substantially gainful occupation.  Because the Veteran's 
service-connected disabilities do not, individually or in 
combination, render him unemployable, a grant of a total 
disability rating for compensation must be denied.  The 
preponderance of the evidence is against the Veteran's claim 
for this benefit.


ORDER

An effective date earlier than September 23, 2002 for the 
grant of separate 20 percent ratings for radiculopathy of the 
right and left lower extremities is denied.

Entitlement to a rating in excess of 20 percent for service-
connected low back disability is denied.

Entitlement to a rating in excess of 20 percent for the 
associated radiculopathy of the right lower extremity is 
denied.




Entitlement to a rating in excess of 20 percent for the 
associated radiculopathy of the left lower extremity is 
denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


